Citation Nr: 0705371	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for internal derangement with patellofemoral pain 
syndrome, right knee.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 until July 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In September 2005, the 
undersigned Acting Veterans Law Judge conducted a hearing 
regarding the issues on appeal.


FINDINGS OF FACT

1.  There is no competent evidence of a current eye 
disability.

2.  The preponderance of the evidence establishes that the 
veteran's internal derangement with patellofemoral pain 
syndrome of the right knee has been manifested by subjective 
complaints of pain resulting in less than moderate 
impairment.


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for internal derangement with 
patellofemoral pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Eye Disorder

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).   

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records note that he sustained 
traumatic iritis with punctate keratopathy to both eyes, 
while on duty, when a flare blew up in his face.  See Service 
Medical Record (Sept. 1984).  However, a May 1985 examination 
noted a "Normal" eye examination.

Post service medical records note that the veteran 
experienced visual discomfort as well as several incidents of 
headaches which the veteran relates to his in-service eye 
injury.  An October 2002 VA examination found bilateral 
marginal blepharitis and mild conjunctival injection.

In May 2006, the Board remanded the case for further 
development to include a VA medical opinion.  In August 2006, 
the veteran underwent a VA examination.  The veteran 
complained of bilateral itching and right eyelid spasms.  
Visual symptoms of the right eye included glare, burning, 
tunnel vision, impaired night vision, and haloes.  Visual 
symptoms of the left eye included sudden visual loss, glare, 
and blurring.  The examiner stated that the eye examination 
was normal, and therefore, no eye condition was caused by or 
a result of an in-service eye trauma.  The examiner also 
stated that the veteran's migraine headaches were not related 
to eye trauma.  Absent evidence to the contrary, the Board is 
not in a position to question this opinion.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection.   

The preponderance of the evidence is against a finding that 
the veteran has any eye disability that is related to his 
active service.  There is no doubt to be resolved, and 
service connection for an eye disorder is not warranted.  

II.  Initial Rating for Right Knee

The veteran contends that he is entitled to a higher initial 
rating for his right knee condition.  According to his 
statements of record, he complains of pain, swelling, and 
popping.  During the September 2005 hearing, the veteran 
stated that he experiences rare instances of instability.  

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The RO has assigned a 10 percent rating for the veteran's 
internal derangement with patellofemoral pain syndrome of the 
right knee, effective to the date of the claim, August 7, 
2002, under DC 5257 of the Schedule for Rating Disabilities.  
Under DC 5257, a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  38 C.F.R. § 4.71a, DC 5257.  A 20 percent 
rating contemplates a moderate degree of impairment, and a 
maximum 30 percent rating is warranted for a severe degree of 
impairment to the knee.  Id.  The standardized range of 
motion for the knee is flexion to 140 degrees and extension 
to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

An October 2002 VA examination diagnosed the veteran as 
having internal derangement and patellofemoral pain syndrome 
of the right knee.  The examiner noted that the veteran 
injured his knee during physical training in the military and 
that he was treated with steroid injections which failed to 
relieve his symptoms.  The knee swelling increased.  
Progressively over the years, the veteran has had pain and 
dysfunction but no giving way or locking.  The veteran cannot 
go down stairs and has difficulty lifting his child.  The 
examination noted a normal gait without assistive devices.  
The veteran could hop on both feet and heel and toe walk.  
Squatting provoked right knee pain, and while in the supine 
position on the examining table, there was a patellar 
apprehension and positive grind.  McMurray and Lachman tests 
were negative, and there was no lateral instability.  There 
was pain on motion and a positive crepitus.  X-rays showed a 
bone island.

A February 2003 magnetic resonance imaging (MRI) of the right 
knee showed a tear of the medial meniscus.  VA medical 
records noted problems with locking and patella laxity.  See 
Phoenix VA Medical Records (Jan. 2003).  The veteran 
underwent arthroscopy of the right knee in March and July 
2003.  His physical therapy notes recorded range of motion of 
50 degrees of flexion to -10 degrees of extension in April 
2003 and 95 degrees of flexion in May 2003.  
 
A February 2004 MRI of the right knee noted the following: 
evidence of chondromalacia patellae; post surgical changes 
involving the inferior margin of the posterior horn of the 
medial meniscus without recurrent tear; no osteonecrosis, 
bony contusion, or significant arthritic change; intact 
cruciate and collateral ligaments; and a benign area of dense 
bony sclerosis involving the proximal medial shaft of the 
right femur and proximal medial condyle felt to reflect a 
large bone island versus a calcified nonossifying fibroma. 

In September 2006, the veteran underwent a VA Orthopedic 
Examination.  The veteran stated that he had a brace and 
cane, but he did not bring them to the exam.  He complained 
of minor swelling, popping noises, and pain which averaged 4 
out of 10, but he stated that the pain increased with over 
use up to 10 about once a week.  He noted that his knee gives 
way about twice a month, but he does not fall down.  Upon 
examination, the examiner noted a slight limp on the right.  
There was no instability or lateral subluxation.  The range 
of motion was as follows: zero degrees of extension to 100 
degrees of active flexion and 105 degrees of passive flexion.  
The veteran complained of pain in terminal flexion, but there 
was no change with repeat flexion.  There was moderate 
functional impairment and minimal incoordination but no 
weakness or fatigability.  X-rays showed no degenerative 
joint disease. 
  
Taking into account all relevant evidence, the Board finds 
that the veteran's service connected right knee condition 
does not warrant a disability evaluation in excess of the 
currently assigned 10 percent rating.

Although the veteran has been treated with a knee brace and 
cane, there is no medical evidence of record noting 
subluxation or lateral instability to a moderate degree.  In 
fact, at the last examination of record, the examiner was 
unable to demonstrate any instability whatsoever.  Based on 
the above medical evidence, a higher rating under DC 5257 is 
not warranted.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the 
veteran's reports of knee symptoms have been considered.  
However, there is no competent medical evidence to support a 
higher rating in this case.  The veteran is not deemed 
competent to speak to issues requiring specialized medical 
training and knowledge.  The preponderance of the evidence is 
against the claim, there is no doubt to be resolved, and a 
higher rating under the applicable schedular criteria is not 
warranted.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Aug. 2002, Sept. 2004, July 2006).  In a May 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

VA has secured all available pertinent evidence and conducted 
all appropriate development.  The service medical records are 
available, and there is no known pertinent evidence which is 
not currently part of the claim's file.  VA has fulfilled its 
duty to assist the veteran in the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.








ORDER

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for internal derangement with patellofemoral pain syndrome, 
right knee, is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


